DETAILED ACTION
Status of Application
Preliminary amendments to the specification and claims, filed on 06/11/2021, are acknowledged.  Amendments to the specification have been entered.
Claims 1-12 are pending in this action.  Claims 1-12 are currently under consideration.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
This application is a 371 of PCT/IB2019/060693, filed December 12, 2012, which claims benefit of foreign priority to IP102018000011125, filed December 14, 2018.  No English translation of the certified copy of priority application has been received.  Any showing of priority that relies on a non-English language application is prima facie insufficient if no certified translation of the application is on file.  37 CFR 41.154(b) and 41.202(e).

Inventorship
This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Specification
The lengthy specification (29 pages, exclusive of claims) has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.  MPEP 608.01.  The specification is objected to because of the following informalities:  
The use of the trademarks/trade names/product names (e.g., Page 5; Examples) has been noted in this application.  Although the use of trademarks/trade names is permissible in patent applications, the proprietary nature of the trademarks/trade names should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as trademarks.  The use of language such as “the product X (a descriptive name) commonly known as Y (trademark)” is not permissible since such language does not bring out the fact that the latter is a trademark.  Language such as “the product X (a descriptive name) sold under the trademark Y” is permissible.  MPEP §608.01(v).  Further, it is noted that the trademarks/trade names/product names are used to identify a source of goods, and not the goods themselves.  The formula or characteristics of the product may change from time to time and yet it may continue to be sold under the same trademark/trade name.  Thus, a trademark/trade name does not identify or describe the goods associated with the trademark/trade name.  Appropriate correction is required.
The specification comprises acronyms without proper definition (e.g., Page 5, Examples).  The acronym should be given once in parenthesis after the first use of the full term, and then the acronym used alone thereafter if needed.  Appropriate correction is required.
Data shown in Tables 1-5 are shown without units of measurements, and provided without explanation and/or discussion.  Clarification is required.

Information Disclosure Statement
The information disclosure statement, filed on 06/11/2021, is acknowledged and has been considered.  Please see the attached initialed PTO-1449.

Claim Objections
Claims 1-12 are objected to because of the following informalities:  
It is suggested that numerical limitations recited in claim 1 should be identified by units of measurements for clarity.   
Claim 2 comprises the typographic error “A composition as claimed in claim 1 wherein” that needs to be corrected to “The composition as claimed in claim 1, wherein”.  Similar is applied to claim 3-12.  
In claim 7 the limitation “soluble up to pH 5.0” should be corrected to “soluble at pH equal or less than 5” for clarity.  
It is suggested that in claim 7 the polymer and/or copolymer that are used in claimed composition should be defined by a proper Markush group language, i.e., “selected from the group consisting of A, B, ..., and C” for clarity.  
Claim 12 comprises acronym “ACE”.  The acronym should be given once in parenthesis after the first use of the full term, and then the acronym is used alone thereafter if needed.  In the present case, said acronym should be removed, because said acronym is not used in subsequent claims.  
In claim 11 the limitation “present in percentage ranging from 1 to 20%” should be corrected to “present in an amount of 1 to 20%” for clarity.  
It is suggested that in claim 12 the active ingredients that are used in claimed composition should be defined by a proper Markush group language, i.e., “selected from the group consisting of A, B, ..., and C” for clarity.  
Appropriate correction is required.  

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation “hydroxypropyl methylcellulose having a viscosity ranging between 3 and 5000 mPa.s 2% in H2O at 20°C” that is unclear and indefinite.  First, it is unclear what “2%” refers to or characterizes.  Second, it is unclear what “%” should be measured – mol%, wt%, (wt/v)%, etc.  In the present case, this limitation was interpreted as best understood as “hydroxypropyl methylcellulose having a viscosity of 3-5000 mPa.s upon dissolution in water at 20°C and at the concentration of 2 wt%”.  Third, it is noted that it is well known in the field that a viscosity of polymer solution depends on conditions of measurements – solvent, concentration, temperature (see Wikipedia).  Therefore, the structure of disclosed polymer is not sufficiently definite, because it refers to a variable
Claim 1 recites the limitation “at least one or two methacrylic polymers/copolymers” that is unclear.  First, it is unclear if said limitation implies “at least one or at least two polymers” OR “at least one OR only two polymers”.  Second, the structure of disclosed polymers/copolymers are not clear.  Does this limitation imply methacrylic acid polymers, OR any copolymer comprising methacrylic acid monomers, OR methacrylate (co)polymer?  Similar is applied to claim 7 and 9.  Clarification is required.   . 
Claim 1 recites the limitation “a monolithic matrix as defined above adjacent to an immediate-release layer comprising the same active ingredient as contained in the monolithic matrix” that is not reasonably clear.  In the present case, it is unclear if the matrix as disclosed in said limitation comprises an active agent in a core and in a layer OR only in the layer.  Similar is applied to claim 3.   Clarification is required.  
Claim 4 (dependent on claim 1) recites the limitation “a layer comprising ethyl cellulose” that is unclear.  In the present case, it is unclear if claim 4 discloses a presence of an additional layer OR refers to the layer disclosed in claim 1.  Similar is applied to claims 5, 6. Clarification is required.  
Claim 7 (dependent on claim 1) recites the limitation “the acrylic/methacrylic polymer or copolymer” that is unclear.  First, it is noted that the recited structure, i.e., “acrylic/methacrylic polymer”, includes different monomers, i.e., is a copolymer.  Second, claim 1 does not include or identified the use of “acrylic/methacrylic polymer or copolymer”.  Thus, there is insufficient antecedent basis for this limitation in the claim.  
Claim 9 recites the limitation “the gastro-resistant coating comprises .... methacrylic acid copolymers soluble at pH ≥ 5.5, methacrylic acid copolymers soluble at pH 6.0-7.0”.  First, it is noted that broad limitation (i.e., soluble at pH ≥ 5.5) together with a narrow limitation (i.e., soluble at pH 6.0-7.0) that falls within the broad limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  MPEP § 2173.05(c).  To this point, applicant is also advised to remove symbols (i.e., “≥”) and clearly identify the polymer/copolymers that can be used in the disclosed compositions.  Similar is applied to claim 7.  Second, it is noted that claim 9 discloses outer layer (here as gastro-resistant coating) that comprises the compounds disclosed as constituents of the core (see claim 1).  Therefore, the difference between said outer layer and the core are not reasonably clear.  Clarification is required.  
Claim 10 is unclear, because the amounts of some core constituents, (HPMA having viscosity 3-5000 mPa.s; methacrylic acid polymer/copolymer) are disclosed as relative to the weight of the core, whereas for other (i.e., HPMA having viscosity 13500-280,000 mPa.s)  - relative to the weight of the matrix.  Similar is applied to claim 11.  Clarification is required.  
Claims 2, 8, 12 are rejected as being dependent on rejected independent claim 1 and failing to cure the defect.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Benjamin et al., US 2005/0095292 (hereinafter referred to as Benjamin), Ku et al., US 2008/0199518 (hereinafter referred to as Ku), Saoud et al., US 2019/0038561 (priority date 06/21/2017; hereinafter referred to as Saoud), and Loeches Blas et al., US 2013/0273156 (hereinafter referred to as Loeches Blas).
Benjamin teaches controlled release oral solid dosage forms/tablets comprising active agent/aplindore (Para. 0005, 0016-0018), wherein said dosage forms include a core, a layer(s) on the core, and an outer enteric coating, and wherein the active agent can be in the core and/or in the layer(s) (Claims 1-13; Para. 0027-0030, 0041, 0081, 0094; Example 6 as applied to claims 1-3, 12).  
Benjamin teaches that the core and the layers may include rate controlling polymers, and specifically teaches the use of the cores comprising (i) 20-60 wt% of at least one high viscosity hydroxypropyl methylcellulose (HPMC), e.g., Methocel K4M or Methocel E4M (viscosity of 4,000 cP), Methocel K15M (viscosity of 15,000 cP), Methocel K100M (viscosity of 100,000 cP), and (ii) 20-60 wt% of at least one low viscosity HPMC, e.g. Methocel K100LV (viscosity of 100 cP), Methocel E50LV (viscosity 
Benjamin teaches that one also can use water soluble polymer, pH dependent, and/or pH independent polymers such as polymethacrylates. methacrylic acid copolymers (e.g., Eudragit RS, Eudragit RL), cellulose acetate phthalate, ethyl cellulose (Para. 0050) as release controlling polymers for providing desired release of the active agent (Claims 6; Para. 0050, 0054, 0078, 0086 as applied to claims 1-7, 10-11). 
Benjamin does not specifically teaches that pH dependent or independent polymers can be included into the core, and also does not teach the use of shellac (claims 1, 8-10). 
Ku teaches controlled release beads comprising a cores that may include an active agent in combination with water-soluble or water-swellable inert material e.g., HPMC, a layer(s) on the core that may include an active agent, and an outermost layer comprising ethyl cellulose (Abstract; Para. 0007-0030, 0225, 0255).  Ku also teaches that for the core and/or layers one can use high viscosity matrix comprising HPMCs such as Methocel K4M, Methocel K15M, Methocel K100M, Methocel E4M, and low viscosity matrix comprising HPMCs such as Methocel K100LV, Methocel E50LV, Methocel E5, Methocel E15LV; and also methaclylic acid copolymers, cellulose acetate phthalate, HPMC acetate phthalate, shellac, ethyl cellulose, 
Saoud teaches gastro-resistant controlled release oral dosage forms/tablets comprising a core comprising an active agent and an enteric coating (Title; Abstract; Para. 0078, 0279, 0359), that also may include a controlled release coating located between the core tablet and the enteric coating (Claims 14, 15; Para. 0283).  
Saoud teaches the use of the core comprising a mixture of (i) a low viscosity hypromellose/HPMC with a viscosity of 15-100 mPas and (ii) a high viscosity HPMC with a viscosity of 100,000 mPas, wherein each HPMC is a controlled release or sustained-release grade and has a methoxy content of 19-24% and a hydroxypropoxy content of 4-12% (Claims 18, 19; Para. 0083-0084, 0281, 0407).  
Saoud teaches that the enteric coating may include at least one polymeric controlled release agent with a dissolution property at pH greater than 5.5, pH 6.0 or 6.5, e.g., methacrylic acid copolymer dispersion Eudragit L30D55 (claim 22; Para. 0087-0089, 0279-0280, 0408).  Saoud further teaches the use of ethyl cellulose, shellac, methacrylic acid copolymer, cellulose acetate phthalate, HPMC acetate succinate as release controlling agents (Para. 0284,0410).  
Loeches Blas teaches controlled release oral dosage forms/tablets comprising a core comprising a drug and gastro­resistant outer coating (Claim 1; Abstract; Examples 1-3), wherein (a) said core comprises (i) 40-90wt% of the drug/mesalazine; and (ii) a matrix comprising of a mixture of HPMC having a viscosity of less than 200 mPa.s and HPMC having a viscosity higher than 200 mPa.s (Para. 0015-0016, 0020) for providing desired drug release; and other additives (Para. 0043); and (b) said gastro-resistant outer coating comprises a pH-dependent release 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include release controlling polymers/agents as taught by cited prior art into the core matrix comprising a mixture of low viscosity and high viscosity HPMC.  One would do so with expectation of beneficial results, because the cited prior art teaches that (i) core matrix comprising low and high viscosity HPMC can be used for avoiding an initial burst release of the drug from the matrix upon absorption of the gastric fluid and for providing gradual drug release over hours, whereas (ii) additional release controlling agents (having a solubility at a specific pH) can be used for providing a desired drug release rate and a targeted drug delivery to a specific location (pH) in gastrointestinal tract (e.g., small intestine and/or colon).

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
controlled release tablets comprising a matrix comprising an active agent and sustained release materials such as cellulose ethers (e.g., HPMC having a low viscosity and a high viscosity), shellac, acrylic and/or methacrylic (co)polymers, ethyl cellulose, etc. (Para. 0125, 0155), and also may include a sustained release coating comprising methacrylate copolymers, methacrylic acid copolymers soluble at pH 6-7, ammonium methacrylate copolymers, etc. (Para. 0145-0148).
US 2016/0193155 – teaches controlled release tablets comprising a core and a coating (Para. 0032-0037), wherein the core comprises a drug (Para. 0068), low-viscosity HPMC/Methocel E5 and high-viscosity HPMC/Methocel K15 MCR (falling within the viscosities of claim 1), and methacrylate (co)polymers as release controlling agents (Para. 0072); and wherein the coating comprises ethyl cellulose (Para. 0010, 0014-0017; Examples 8 and 9). 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims 
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  


Claims 1-12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims of (1) copending Application No. 17/312,974; (2) copending Application No. 17/312,979; and (3) copending Application No. 17/413,013. 
Although the conflicting claims are not identical, they are not patentably distinct from each other, because the subject matter claimed in the instant application is fully disclosed in the referenced copending applications and would be covered by any patent granted on that copending application since the referenced copending applications and the instant application are claiming common subject matter, as follows:  A controlled-release solid oral pharmaceutical composition comprising one or more active ingredients in a core and an outer coating of said core, wherein: (a) the core comprises: (i) a monolithic matrix containing an active ingredient, at least one HPMC having a viscosity of 3-5000 mPa.s at 2% in H2O at 20°C; at least one HPMC having a viscosity of 13,500-280,000 mPa.s at 2% in H2O at 20°C; at least one methacrylic polymers/copolymers, and/or shellac, cellulose acetate phthalate, HPMC acetate succinate, or (ii) a monolithic matrix as defined above adjacent to an immediate-release layer comprising the same active ingredient as contained in the monolithic matrix; (b) 
This is a provisional obviousness-type double patenting rejection, because the conflicting claims have not in fact been patented.

Conclusion
No claim is allowed at this time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLGA V. TCHERKASSKAYA whose telephone number is (571)270-3672. The examiner can normally be reached 9 am - 6 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A. Wax can be reached on (571) 272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-


/OLGA V. TCHERKASSKAYA/
Examiner, Art Unit 1615

/Robert A Wax/Supervisory Patent Examiner, Art Unit 1615